                   Case 1:11-cr-00465-LAP Document 85
                                                   86 Filed 03/01/21
                                                            03/02/21 Page 1 of 1
                                                   U.S. Department of Justice
         [Type text]
                                                            United States Attorney
                                                            Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                            March 1, 2021

         By ECF
         Honorable Loretta A. Preska
         United States District Judge
         Southern District of New York
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl Street, Room 2220
         New York, New York 10007

                Re:    United States v. Gilberto Dejesus Gutierrez Miranda, 11 Cr. 465 (LAP)

         Dear Judge Preska:

                 The Government writes with the consent of the defense following the adjournment of the
         above captioned matter to request that time be excluded under the Speedy Trial Act between March
         3, 2021 and May 3, 2021, because the “ends of justice served by the granting of such continuance
         outweigh the best interests of the public and the defendant in a speedy trial.” 18 U.S.C. §
         3161(h)(7)(A). The Government consulted with defense counsel for the defendant, who does not
         object to the exclusion of time.

                                                     Respectfully submitted,
Speedy Trial time shall be excluded
                                                     AUDREY STRAUSS
through May 3, 2021 in the
                                                     United States Attorney
interests of justice.
                                                 by: _/s/__________________________
SO ORDERED.                                          Elizabeth A. Espinosa
                                                     Assistant United States Attorney
Dated:     March 2, 2021                             (212) 637-2216
           New York, New York                        (347) 271-1440 (cell)


_______________________________
______________________________
                             __
        A. PRESKA,
LORETTA A  PRESKA U.S.D.J.
                   U S D J
